Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 13 May 2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Claim 12 is amended as written below. With this amendment, claim 12 is allowable, which places this application in condition for allowance except for the presence of claims 1-11 directed to Species A from the restriction requirement mailed 19 December 2019 non-elected in the response filed 03 January 2020 without traverse.  Accordingly, claims 1-11 have been cancelled. See the full amended claim set below, noting that authorization for this examiner’s amendment was given in an interview with William Curry on 08 June 2022.
– 11. (Cancelled)
(Currently Amended) A composite battery cell, comprising:
a plurality of electricity supply element groups electrically connected in series, each of the electricity supply element groups including more than two electricity supply elements electrically connected in parallel, each of the electricity supply elements being an independent module having an electrolyte system circulating only therein, charge transfer occurring between adjacent two of the electricity supply elements without electrochemical reaction, wherein 
the electricity supply elements each have two current collectors respectively disposed on two sides thereof and extending in a first direction, adjacent current collectors of adjacent electricity supply elements being in direct contact with each other; and 
a pack case, housing the electricity supply element groups; 
wherein each current collector has a body and an electrode tab extending from the body, the body has an inner surface and an outer surface, each electricity supply element further includes only two active material layers, each disposed between the bodies of the two current collectors and each directly contacting the inner surface of a respective current collector body, the adjacent electricity supply elements contacting each other via direct contact of the outer surfaces of the bodies to form electrical connection; 
wherein the body of an outermost current collector of an outermost electricity supply element of each electricity supply element group is in direct contact with the body of an outermost current collector of an outermost electricity supply element of an adjacent electricity supply element group, to form electrical connection; and 
wherein each of the electricity supply elements comprises: 
a sealing layer, disposed between the two current collectors and adhering to the two current collectors, the sealing layer sealing the electrolyte system between the two current collectors, the sealing layer extending in a second direction substantially perpendicular to the first direction.
(Original) The composite battery cell of claim 12, wherein the electrolyte system is a gel electrolyte, a liquid electrolyte, a solid electrolyte or a combination thereof.
(Previously Presented) The composite battery cell of claim 12, wherein each of the electricity supply elements comprises: 
a separator having two sides; 
wherein the two active material layers have the electrolyte system impregnated therein.
(Cancelled)
(Previously Presented) The composite battery cell of claim 12, wherein ones of the electrode tabs with a same polarity of the electricity supply elements of each electricity supply element group are connected to form parallel electrical connection.
(Previously Presented) The composite battery cell of claim 12, wherein the electrode tabs of outermost two of the electricity supply elements of outermost two of the electricity supply element groups are each connected to a conductive lead.
(Previously Presented) The composite battery cell of claim 17, wherein the conductive lead extends to be exposed from the pack case.
(Original) The composite battery cell of claim 17, further comprising a printed circuit board (PCB) module connected to the conductive lead and packed within the pack case.
– 21. (Cancelled)
(Previously Presented) The composite battery cell of claim 12 wherein in each electricity supply element group, ones of the electrode tabs of the electricity supply elements that are of a same polarity are folded to contact one another.
(Previously Presented) The composite battery cell of claim 12, wherein the sealing layer of each electricity supply element comprises two modified silicone layers and a silicone layer disposed therebetween.
(Original) The composite battery cell of claim 12, wherein the pack case is a polymer film, an aluminum foil or a metal can.
(Previously Presented) The composite battery cell of claim 4412 wherein in each electricity supply element group, ones of the electrode tabs of the electricity supply elements that are of a same polarity are folded to contact one another.
(Previously Presented) The composite battery cell of claim 12, wherein the composite battery cell has only one of the pack case and the electricity supply elements are electrically connected both in parallel and in series within the only one of the pack case.
(Previously Presented) The composite battery cell of claim 12, wherein the composite battery cell has only one of the pack case and within the only one of the pack case the electrode tab of each current collector is electrically connected to the electrode tab of an adjacent current collector with a same polarity within a same electricity supply element group, and the connected electrode tabs are connected to an outermost current collector with a different polarity from an adjacent electricity supply element group.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is Baker (US 3844841), Maeda (US 2017/0373300 A1), Hosaka (US 2004/0091771 A1), Sato (US 10283774 B2), Musetti (US 2014/0272508 A1), Walker (US 5264306 A), Slocum (US 2015/0140371 A1), Zeng (US 11043703 B1) and Sayre (US 9520580 B2), but it does not teach an electricity supply element having two current collectors, only two active material layers wherein each active material layer is disposed between the bodies of the two current collectors and each directly contacting the inner surface of a respective current collector body, and a sealing layer sealing the electrolyte system between the two current collectors and extending in a second direction perpendicular to the first direction corresponding to the extending direction of the current collectors, with a plurality of the electricity supply elements electrically connected in parallel forming an electricity supply element group and a plurality of the electricity supply element groups electrically connected in series.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518. The examiner can normally be reached Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mary G Henshaw/					/MILTON I CANO/Examiner, Art Unit 1723					Supervisory Patent Examiner, Art Unit 1723